Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Morey Wildes on September 27, 2021.

The application has been amended as follows: 

1. (Currently Amended) A diagnostic method for checking the functionality of a particulate filter having a catalytic coating for the exhaust-gas aftertreatment of an internal combustion engine in an exhaust gas channel of the internal combustion engine, whereby the particulate filter is arranged in the exhaust-gas channel (12) downstream of a three-way catalytic converter, said method comprising the following steps: 
operating the internal combustion engine at a stoichiometric air-fuel ratio λE = 1, whereby the exhaust gas of the internal combustion engine is transported through the exhaust gas channel and a stoichiometric exhaust gas λA =1 is fed to the particulate filter, 
feeding a superstoichiometric exhaust gas λA> 1 to the particulate filter, whereby the internal combustion engine is operated at a stoichiometric air-fuel ratio λE = 1 and additional secondary air is blown into the exhaust gas upstream from the particulate filter, 
the superstoichiometric exhaust gas,
operating the internal combustion engine at a substoichiometric air-fuel ratio λE < 1, whereby a substoichiometric exhaust gas λA < 1 is likewise established at the particulate filter, and 
determining a reaction of the particulate filter to [[a]] the substoichiometric exhaust gas,
whereby the oxygen storage capacity (OSC) of the particulate filter is determined when [[a]] the superstoichiometric exhaust gas is fed to the particulate filter, and the oxygen release capacity (RSC) from the particulate filter is determined during the substoichiometric operation of the internal combustion engine.

14. (Currently Amended) The device for the exhaust-gas aftertreatment according to claim 12, wherein a first second lambda sensor is arranged downstream from the opening and upstream from the particulate filter

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because none of the cited references either alone or in combination disclose whereby the oxygen storage capacity (OSC) of the particulate filter is determined when the superstoichiometric exhaust gas is fed to the particulate filter, and the oxygen release capacity (RSC) from the particulate filter is determined during the substoichiometric operation of the internal combustion engine in combination with the additional limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746